DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this Examiner's Amendment was given in a telephone interview with Ken Fagin on July 1, 2022.

	The application has been amended as follows:

Claims 8 and 16 are canceled.
In claim 10, line 4, -- a computer memory storing therein a plurality of set of speed ranges associated with each of the plurality of function-- has been inserted after “2)”;
in claim 10, line 4, “2) a speed determination unit” has been changed to –3) a speed determination unit--;
 in claim 10, line 8, “a set” has been changed to –the set--;
in claim 10, line 8, --stored in a computer memory and -- has been inserted after “speed ranges”.

Allowable Subject Matter
Claims 2-7, 9-15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art of record fails to teach or suggest alone, or in combination a speed-determination unit; and computer memory storing therein a plurality of speed ranges, wherein the controller is programmed to execute a plurality of functions by which the user interacts with the mobile terminal to receive information from the mobile terminal and/or to provide input to the mobile terminal; wherein the controller is programmed to determine a current speed at which the mobile terminal is moving; wherein the controller is programmed such that, for each of the plurality of functions, whether the controller can execute the function varies depending on the speed range in which the current speed lies; and wherein the speed ranges that determine whether or not the controller can execute each of the functions are independent of each other, from one of the plurality of functions to another of the plurality of functions, whereby different functions have different speed-based enable/disable toggle points.
 


Regarding claim 10, the prior art of record fails to teach or suggest alone, or in combination 2) a computer memory storing therein a plurality of speed ranges associated with each of the plurality of functions, and [[2)]] 3) a speed-determination unit, the method comprising: determining a current speed at which the mobile terminal is moving; and for each of the plurality of functions, enabling and disabling execution of a given function based on in which of [[a]] the set of predetermined speed ranges stored in the computer memory and associated with the given function the current speed lies; wherein the sets of predetermined speed ranges associated with each of the plurality of functions are independent of each other, from one of the plurality of functions to another of the plurality of functions, whereby different functions have different speed-based enable/disable toggle points.

Adler et al. (US 2010/0035588) discloses a method of inhibiting functions of a mobile communication device (title/abstract), [P:0038] At step 222, the relative average velocity of the handset is compared to a predetermined velocity value, for example 10 or 20 miles per hour, to determine whether the handset may be in a moving vehicle[P:0038].  If the relative average velocity of handset 100 exceeds or has exceeded the predetermined velocity value, a set action is taken at step 224 [P:0038]. The predetermined set action may include transmitting a textual message, email or telephone call to a nominated person such as a parent or guardian, and/or disabling or inhibiting one or more of the functions of handset 100 [P:0038].

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648